DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of operation, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "an inward facing surface" in line 2.  It is unclear if the “inward facing surface” of claim 12 is the same surface or a different surface than the “inner facing surface of claim 11, from which claim 12 depends, thereby rendering the claim indefinite.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as referring to the same “inner 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maar et al. (DE 102013212488), hereinafter: “Maar”.  The English translation of Maar to referenced hereinafter.
In Reference to Claim 1
Maar teaches:
A component(adjustable guide vane arrangement; P[0001]) for a gas turbine engine(P[0001]) comprising: 
an airfoil(1); 

a first bushing(7) at least partially surrounding the outer surface(as shown in Fig 1, bushing 7 completely surrounds the outer surface 12 of the trunnion 5), wherein at least one of the first bushing or the first trunnion includes a plurality of surface irregularities(5 and/or 7 have surface irregularities 20,21 as shown in Fig 3-5; Claim 1).  
In Reference to Claim 6
Maar teaches:
The component of claim 1(see rejection of claim 1 above), further comprising a second trunnion(6) having an outer surface(12) located on an opposite end(at 2, Fig 1) of the airfoil from the first trunnion and a second bushing(8) at least partially surrounding the outer surface on the second trunnion(as shown in Fig 1, bushing 8 at least partially surrounds the outer surface 12 of the trunnion 6) and at least one of the second bushing or the second trunnion includes a second plurality of surface irregularities(6 and/or 8 have surface irregularities 20,21 as shown in Fig 3-5; Claim 1).    
In Reference to Claim 9
Maar teaches:
A gas turbine engine(P[0001]) comprising: 
an outer engine structure(2); 
an inner engine structure(3) located radially inward from the outer engine structure(P[0025]); 
a variable vane(1, P[0001]) located between the outer engine structure and the inner engine structure(Fig 1) including: 

a first trunnion(6) having an outer surface(12) and extending from a first end of the airfoil(at 2; Fig 1); and 
a first bushing(8) at least partially surrounding the outer surface(as shown in Fig 1, bushing 8 at least partially surrounds the outer surface 12 of the trunnion 6) and fixed from movement relative to the outer engine structure(P[0025]-P[0026]), wherein at least one of the first bushing or the first trunnion includes a plurality of surface irregularities(6 and/or 8 have surface irregularities 20,21 as shown in Fig 3-5; Claim 1).      
In Reference to Claim 14
Maar teaches:
The gas turbine engine of claim 9(see rejection of claim 1 above), further comprising a second trunnion(5) having an outer surface(12) located on an opposite end(at 3, Fig 1) of the airfoil from the first trunnion and a second bushing(7) at least partially surrounding the outer surface on the second trunnion(as shown in Fig 1, bushing 7 at least partially surrounds the outer surface 12 of the trunnion 5) and at least one of the second bushing or the second trunnion includes a second plurality of surface irregularities(5 and/or 7 have surface irregularities 20,21 as shown in Fig 3-5; Claim 1).    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 10, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maar in view of Diew et al. (US 20200132111), hereinafter: “Diew”.
In Reference to Claims 2 and 10
Maar teaches:
	The component and gas turbine engine of claims 1 and 9(see rejections of claims 1 and 9 above), 
Maar fails to teach:
wherein the first trunnion is cylindrical and the plurality of surface irregularities include troughs formed in the outer surface of the first trunnion.  
Diew teaches:
	A shaft(10) coupled to a bearing(4) having a bushing(5) wherein the shaft is a cylindrical trunnion(having cylindrical outer surface 11; P[0076]) with a plurality of surface irregularities(micro-texturing 30) which include troughs(microcavities 31) formed in the outer surface(11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maar to incorporate the teachings 
In Reference to Claims 3 and 11
Maar in view of Diew teaches:
The component and gas turbine engine of claims 2 and 10(see rejections of claims 2 and 10 above), wherein the first bushing includes a plurality of surface irregularities(20,21 - Maar) on an inner facing surface(14; Fig 2-5, Claim 1 of Maar).  
In Reference to Claims 7 and 15
Maar teaches:
	The component and gas turbine engine of claims 6 and 14(see rejections of claims 6 and 14 above), 
Maar fails to teach:
wherein the second plurality of surface irregularities include troughs formed in the outer surface of the second trunnion.  
Diew teaches:
	A shaft(10) coupled to a bearing(4) having a bushing(5) wherein the shaft is a cylindrical trunnion(having cylindrical outer surface 11; P[0076]) with a plurality of surface irregularities(micro-texturing 30) which include troughs(microcavities 31) formed in the outer surface(11).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maar to incorporate the teachings of Diew to apply microcavities to the outer surface of the second trunnion in Maar to reduce the wear speed of the trunnion and the bushing(P[0084]).

Claims 4, 8, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maar in view of Diew and in further view of Massler et al. (US 7318747), hereinafter: “Massler”.
In Reference to Claims 4, 8, 12 and 16
Maar in view of Diew teaches:
	The component and gas turbine engine of claims 3, 7, 11 and 15(see rejections of claims 3, 7, 11 and 15 above), 
Maar in view of Diew fails to teach:
wherein the plurality of surface irregularities include peaks extending inward from the inner/inward facing surface of the first and/or second bushing.  
Massler teaches:
An analogous structured coating system having a three dimensional microstructure(5) with a plurality of surface irregularities including peaks(4; Fig 1-5) which extend from the surface of a substrate(1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maar in view of Diew to incorporate the teachings of Massler to modify the surface irregularities of Maar in view of Diew to include peaks which extend inward from the inner/inward facing surface of the first and/or second bushing to provide maximum uniform distribution of lubrication, decrease wear and increase the reliability of the of the trunnion-bushing interface(Col 1, ll. 5-16, 40-62).

s 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maar in view of Massler.
In Reference to Claims 5 and 13
Maar teaches:
	The component and gas turbine engine of claims 1 and 9(see rejections of claims 1 and 9 above), 
Maar fails to teach:
wherein the plurality of surface irregularities include peaks extending inward from the inner/inward facing surface of the first bushing.  
Massler teaches:
An analogous structured coating system having a three dimensional microstructure(5) with a plurality of surface irregularities including peaks(4; Fig 1-5) which extend from the surface of a substrate(1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maar to incorporate the teachings of Massler to modify the surface irregularities of Maar to include peaks which extend inward from the inner/inward facing surface of the first bushing to provide maximum uniform distribution of lubrication, decrease wear and increase the reliability of the of the trunnion-bushing interface(Col 1, ll. 5-16, 40-62).




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whiteley (US 2086787), Barbe et al. (US 7360990), Major (US 9353643), Dube et al. (US 9410443), Bruce (US 7163369), Lytle (US 7510369), Brooks et al. (EP 1524413) are all cited for teaching similar variable vane arrangements having trunnions surrounded by bushings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745